DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
IN THE CLAIMS
Claim 9.	(Currently Amended)   The method of claim 8, further comprising:
obtaining camera calibration data for each camera unit, stored in a non-volatile, non-transitory memory and related to lens position versus focus distance settings for each camera unit.

Allowable Subject Matter
Claims 1-14, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of the record (SU et al. (US 20130057655), Holley et al. (US 20150163412 A1) (Holley) and Venkataraman et al. (US 
wherein one of the at least two camera units has a narrower aperture than the other of the at least two camera units.
wherein the control logic is operative to:
determine the parallax operation failed in an overlapped region of interest: and
use a focus distance determined by the camera unit having the narrower aperture as the common focus distance when the parallax operation failed in an overlapped region of interest.
Regarding claim 8, the prior arts of the record SU et al. (US 20130057655), Holley et al. (US 20150163412 A1) (Holley) and Venkataraman et al. (US 20160044257) (Venkataraman) fail to suggest, disclose or teach individually or in combination to render obvious all of the claimed elements:
wherein one of the at least two camera units has a narrower aperture than the other of the at least two camera units, and
wherein the method comprises:
determining the parallax operation failed in an overlapped region of interest: and
using a focus distance determined by the camera unit having the narrower aperture as the common focus distance when the parallax operation failed in an overlapped region of interest.
Therefore, claims 1 and 8 (with their respective dependent claims) are considered novel and non-obvious, and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SAMIRA MONSHI/Primary Examiner, Art Unit 2422